Exhibit 10.3

PREFERRED SHARE PURCHASE AGREEMENT




THIS SHARE PURCHASE AGREEMENT (hereinafter referred to as the “Agreement”), is
entered into as of this June 17, 2009, by and between ONE Holdings, Corp.
(formally known as Contracted Services, Inc.), a Florida corporation (the
“InvestCo” or the “Company”) and Green Planet Bioengineering, Co., Ltd., Inc, a
Delaware corporation (“Green Planet”) (collectively referred to as the “Parties”
and individually as a “Party”).




W I T N E S S E T H







WHEREAS, Green Planet desires to sell to InvestCo and InvestCo desires to
purchase from Green Planet $15,000,000 worth of Green Planet Series A
Convertible Preferred Stock (“GP Preferred Stock”), which provides for super
voting and conversion rights subject to the terms and conditions of this
Agreement; and




WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under
Section 368(a) of the Internal Revenue Code of 1986, as amended.




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




ARTICLE I

PURCHASE OF GP PREFERRED STOCK




1.1

Purchase.   Green Planet hereby agrees to sell to InvestCo and InvestCo hereby
agrees to purchase from Green Planet Thirty Thousand Two Hundred and Thirty Nine
(30,239) shares of GP Preferred Stock. Each share of the GP Preferred Stock
shall  (a) provide InvestCo with the right to vote 1,000 votes  on all matters
submitted to a vote of the shareholders of Green Planet and (b) be convertible
into 1,000 shares of Green Planet common stock.  InvestCo shall pay to Green
Planet for said shares of GP Preferred Stock $15,000,000 (the “Purchase Price”)
which shall be paid by InvestCo through the issuance to Green Planet of
10,329,551 InvestCo Common Stock (“InvestCo Stock”).  




1.2

Green Planet hereby agrees that: (i) thirty five percent (35%) of the InvestCo
Common Stock issued to Green Planet as set forth in Section 1.2 above shall be
deposited into an Escrow; and (ii) in the event Green Planet’s EBITDA for fiscal
year 2009 is less than Green Planet’s EBITDA for fiscal 2008, the number of
shares issuable to Green Planet under Section 1.1 above shall be reduced (the
“Adjustment”) by the number obtained in the following formula:  (i) number of
shares of InvestCo Stock received by Green Planet according to Section 1.1 less
(ii) the product of the 2009 EBITDA multiplied by the number of shares of
InvestCo Stock received by Green Planet divided by 2008 EBITDA (the “Adjustment
Shares”); and (iii) in the event there are not sufficient number of Adjustment
Shares to compensate InvestCo for such Adjustment, Green Planet shall deliver to
InvestCo such number of InvestCo shares as are needed to achieve the correct
number of Adjustment Shares within 5 days following InvestCo’s written request.

  

1.3

Subject to the provisions of Section 1.2 and subject to Green Planet’s
compliance with applicable securities laws, after the applicable holding period,
Green Planet shall be entitled to sell the





1




--------------------------------------------------------------------------------

shares of InvestCo Common Stock in the public market to raise capital, if
required for Green Planet’s business needs.  Except as otherwise expressly
provided herein and subject to the resale requirements of Rule 144 promulgated
under the Securities Act of 1933, as amended, or any other rule or agreement
that otherwise restricts Green Planet from selling the InvestCo Stock, Green
Planet agrees that it may only sell the InvestCo Stock subject to the following
conditions commencing from the date of this Agreement until 3 years thereafter
(the “Lock Up/Leak Out Period”) as follows:  

(i)

if on any day the Shareholder desires to sell any of the InvestCo Stock, the
Shareholder will not sell more than 10% of the average daily volume of trading
in the Investco Stock for the ten (10) consecutive trading days immediately
preceding any such trading day;

(ii)

Green Planet will only sell the InvestCo Stock at the "offer" or "ask" price
stated by the relevant market maker and Green Planet agrees that it will not
sell InvestCo Stock at the "bid" price.

(iii)

Green Planet agrees that it will not engage in any short selling of the InvestCo
Stock during the Lock-Up/Leak Out Period.




(iv)

Green Planet agrees that it will comply with all obligations and requirements
under applicable “insider” trading rules; and




Except as set forth in this Section 1.3, Green Planet agrees that it will not
transfer, pledge, or hypothecate the InvestCo Stock without the prior written
consent of InvestCo.




1.4

Piggy-Back Registration.




(i)

If, at any time prior to December 31, 2010, InvestCo proposes to file a
registration statement under the Securities Act with respect to an offering by
InvestCo or any other party of InvestCo Common Stock (other than a registration
statement on Form S-4 or S-8 or any successor form or a registration statement
filed solely in connection with an exchange offer, a business combination
transaction or an offering of securities solely to the existing stockholders or
employees of InvestCo), then InvestCo, on each such occasion, shall give written
notice (each, a "InvestCo Piggy-Back Notice") of such proposed filing to Green
Planet at least fifteen days before the anticipated filing date of such
registration statement, and such InvestCo Piggy-Back Notice also shall be
required to offer to Green Planet the opportunity to register such aggregate
number of shares of InvestCo Common Stock as Green Planet may request, subject
to the terms hereof.  Green Planet shall have the right, exercisable for the
five days immediately following the giving of the InvestCo Piggy-Back Notice, to
request, by written notice (each, a "GP Notice") to InvestCo, the inclusion of
all or any portion of the shares of InvestCo Common Stock owned by Green Planet
in such registration statement.  InvestCo shall use reasonable efforts to cause
the managing underwriter(s) of a proposed underwritten offering to permit the
inclusion of the Green Planet’s InvestCo shares which were the subject of the GP
Notice in such underwritten offering on the same terms and conditions as any
similar securities of InvestCo included therein.  Notwithstanding anything to
the contrary contained in this Section 1.4(i), if the managing underwriter(s) of
such underwritten offering or any proposed underwritten offering delivers a
written opinion to Green Planet that the total amount and kind of securities
which they, InvestCo and any other person intend to include in such offering is
such as to materially and adversely affect the success of such offering, then
the amount of securities to be offered for the account of Green Planet and
persons other than InvestCo shall be eliminated or reduced pro rata (based on
the amount of securities owned by Green Planet and other persons which carry
registration rights) to the extent necessary to reduce the total amount of
securities to








Page 2 of 12




--------------------------------------------------------------------------------

be included in such offering to the amount recommended by such managing
underwriter(s) in its written opinion.




(i)

Piggy-Back Registration; Expenses.  The obligations of InvestCo under this
Section 1.4 shall be one time only.  Subject to the provisions of Section 1.4
hereof, InvestCo will pay all Registration Expenses in connection with any
registration of the shares of InvestCo Common Stock owned by green Planet
pursuant to this Section 1.4(ii), but InvestCo shall not be responsible for the
payment of any underwriter's discount, commission or selling concession in
connection therewith.




(ii)

Withdrawal or Suspension of Registration Statement.  Notwithstanding anything
contained to the contrary in this Section 1.4, InvestCo shall have the absolute
right, whether before or after the giving of a InvestCo Piggy-Back Notice or a
GP Notice, to determine not to file a registration statement in which Green
Planet shall have the right to include its shares of InvestCo common stock
pursuant to this Section 1.4, to withdraw such registration statement or to
delay or suspend pursuing the effectiveness of such registration statement.  




(iv)

Obligations of Green Planet.  In connection with any registration of InvestCo
Common Stock owned by Green Planet, pursuant to this Section 1.4, InvestCo may
require Green Planet to provide InvestCo such information regarding the
distribution of such shares as the Company may from time to time reasonably
request in writing.

1.5

Legends.  Green Planet and InvestCo each agrees and understands that until such
time as the resale of such shares received by them under Section 1.1 (subject to
adjustment under Section 1.2) have been registered under the 1933 Act, the
certificates representing the said shares shall bear any legend as required by
the "blue sky" laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):




THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (a) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (b) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.  

1.6

Each share of GP Preferred Stock purchased by InvestCo may be exchanged for and
converted into shares of Green Planet Common stock on a one thousand-for-one
basis. Any fractional shares that would result from such exchange will be
rounded up to the next highest whole number. Each such share so issued shall
contain a legend restricting the transfer thereof in accordance with applicable
securities laws.

1.7

No Dilution.  (a)  InvestCo shall neither effect, nor fix any record date with
respect to, any stock split, stock dividend, reverse stock split,
recapitalization, or similar change in InvestCo's Common Stock between the date
of this Agreement and the Closing Date.  (b)  Green Planet shall neither effect,
nor fix any record date with respect to, any stock split, stock dividend,
reverse stock split, recapitalization, or similar change in Green Planet's
Common Stock between the date of this Agreement and the Closing Date.




1.8

Closing. The consummation of the Transaction (the "Closing") shall take place at
the offices of Arnstein & Lehr, LLP, on a date to be mutually agreed upon by the
Parties, which shall be no later than June 30, 2009.  The date on which the
Closing actually takes place is referred to as the “Closing Date.”








Page 3 of 12




--------------------------------------------------------------------------------

 

1.9

Closing Events.  At the Closing, each of the Parties hereto shall execute,
acknowledge, and deliver (or shall cause to be executed, acknowledged, and
delivered) any and all stock certificates, officers’ certificates, agreements,
resolutions, schedules, or other instruments required by this Agreement to be so
delivered at or prior to the Closing, together with such other items as may be
reasonably requested by the other Parties hereto and their respective legal
counsel in order to effectuate or evidence the Transactions.  If agreed to by
the Parties, the Closing may take place through the exchange of documents (other
than the exchange of stock certificates) by efax, fax, email and/or express
courier.




1.10

Escrow Account.  Thirty-five percent (35%) of the shares of InvestCo Common
Stock being issued to Green Planet as set forth herein shall be deposited into
an escrow account. Said escrow account shall provide that the shares may be
released to the respective Party upon the occurrence or non-occurrence of
certain performance events as set forth in that certain escrow agreement
executed by the Parties simultaneously with this Agreement, which is attached
hereto as Exhibit A and incorporated herein as if fully set forth.  







ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF GREEN PLANET




As an inducement to, and to obtain the reliance of InvestCo, Green Planet
represents and warrants as follows:




2.1

Organization.  Green Planet is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware.  A certified copy
of the Articles of Incorporation and bylaws of Green Planet are attached hereto
as Schedule 2.1.  Green Planet has the power and is duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted,
including qualification to do business as a foreign corporation in jurisdictions
in which the character and location of the assets owned by it or the nature of
the business transacted by it requires qualification.  The execution and
delivery of this Agreement does not, and the consummation of the Transactions in
accordance with the terms hereof will not, violate any provision of Green
Planet’s organizational documents.  Green Planet has taken all action required
by laws, its articles of incorporation, certificate of business registration, or
otherwise to authorize the execution and delivery of this Agreement. Green
Planet has full power, authority, and legal right and has taken or will take all
action required by law, its Certificate of Incorporation, and otherwise to
consummate the Transactions.  Green Planet is a corporation in good standing
under the laws of the state of Delaware and shall receive a certificate of good
standing from the Secretary of State of the State of Delaware, dated as of a
date within ten days prior to the Closing Date certifying that Green Planet is
in good standing as a corporation in the State of Delaware.




2.2

Capitalization.  Green Planet has a total of 15,589,367 issued and outstanding
shares of common stock, each of which is legally issued, fully paid, and
non-assessable.  All such shares of Green Planet Common Stock are held of record
by the Green Planet Shareholders.  Green Planet has no other capital stock,
warrants, options, or other securities convertible into shares of Green Planet
capital stock, outstanding other than the Green Planet Common Stock.




2.3

Taxes.











Page 4 of 12




--------------------------------------------------------------------------------

(a)

Green Planet has filed all Federal, state and local tax returns required to be
filed by it from its inception to the date hereof.  All such returns are
complete and accurate in all material respects.




(b)

Green Planet has no liabilities with respect to the payment of Federal, state,
county, local, or other taxes, including any deficiencies, interest, or
penalties (collectively "Taxes"), except for taxes accrued but not yet due and
payable, for which Green Planet may be liable in its own right or as a
transferee of the assets of, or as a successor to, any other corporation or
entity.




(c)

No deficiency for any Taxes has been proposed, asserted or assessed against
Green Planet.  There has been no Tax audit, nor has there been any notice to
Green Planet by any taxing authority regarding any such Tax audit, or, to the
knowledge of Green Planet, is any such Tax audit threatened with regard to any
Taxes or Green Planet tax returns.  Green Planet does not expect the assessment
of any additional Taxes of Green Planet for any period prior to the date hereof
and has no knowledge of any unresolved questions concerning the liability for
Taxes of Green Planet.




(d)

The books and records, financial and otherwise, of Green Planet are in all
material respects complete and correct and have been maintained in accordance
with good business and accounting practices.




2.4

Financial Statements.  




(a)

Attached hereto as Schedule 2.4 are true and correct copies of Green Planet'
balance sheet as of December 31, 2008 (audited), and the Green Planet income
statement and statement of stockholder's equity for the year ended December 31,
2008 (audited) (collectively the "Green Planet 2008 Financial Statements").  The
Green Planet Financial Statements (including any related notes): (i) were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered (except as may be indicated in the notes to such financial
statements, and except that the unaudited financial statements may not contain
footnotes and are subject to normal and recurring year-end adjustments), and
(ii) fairly present in all material respects the consolidated financial position
of Green Planet as of the respective dates thereof and the results of operations
and cash flows of Green Planet for the periods covered thereby.




(b)

Except for those liabilities that are reflected or reserved on the Green Planet
Financial Statements (including any notes thereto) and for liabilities incurred
in the ordinary course of business consistent with past practice since December
31, 2008, Green Planet has not incurred any liability of any nature whatsoever
(whether absolute, accrued or contingent and whether due or to become due) that
has had or is reasonably likely to have, either individually or in the
aggregate, a material adverse effect on the business, operations, financial
condition, or prospects of Green Planet.




2.5

Information.  The information concerning Green Planet set forth in this
Agreement and the schedules hereto is and will be complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading as of the date
hereof and as of the Closing Date.




2.6

Absence of Certain Changes or Events.  Except as set forth in this Agreement or
the schedules hereto, since March 31, 2009, there has not been (i) any material
adverse change in the business, operations, financial condition, or prospects of
Green Planet; or (ii) any damage, destruction, or








Page 5 of 12




--------------------------------------------------------------------------------

loss to Green Planet (whether or not covered by insurance) materially and
adversely affecting the business, operations, financial condition, or prospects
of Green Planet;




2.7

Litigation and Proceedings.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of Green Planet, threatened by or
against Green Planet, or affecting Green Planet, or its properties, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind.




2.8

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the Transactions will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which Green Planet is a party or to which any of its properties or operations
are subject.




2.9

Compliance With Laws and Regulations.  To the best of its knowledge, Green
Planet has complied with all applicable statutes and regulations of any Federal,
state, or other applicable governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, financial condition, or prospects of Green Planet or
except to the extent that noncompliance would not result in the incurrence of
any material liability.

2.10

Approval of Agreement.  The board of directors of Green Planet (the “Green
Planet Board”) has authorized the execution and delivery of this Agreement by
Green Planet and has approved the Transactions.  Copies of said consent
resolutions are attached hereto as Schedule 2.10.




2.11

Title and Related Matters.  Green Planet has good and marketable title to all of
its properties, interest in properties, and assets, real and personal, (except
properties, interest in properties, and assets sold or otherwise disposed of in
the ordinary course of business), free and clear of all liens, pledges, charges,
or encumbrances except.







2.12

Brokers.  Green Planet has not entered into any contract with any person, firm
or other entity that would obligate Green Planet or InvestCo to pay any
commission, brokerage or finders’ fee in connection with the Transactions.




2.13

Full Disclosure.  There is no fact actually known to Green Planet that would
reasonably be expected to materially and adversely affect the ability of Green
Planet to perform its obligations pursuant to this Agreement.




ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF INVESTCO




As an inducement to, and to obtain the reliance of Green Planet and the Green
Planet Shareholders, InvestCo represents and warrants as follows:




3.1

Organization.  InvestCo is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Florida. A certified copy of the
Articles of Incorporation and bylaws of InvestCo are attached hereto as Schedule
3.1.  InvestCo has the power and is duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is








Page 6 of 12




--------------------------------------------------------------------------------

now being conducted, including qualification to do business as a foreign
corporation in jurisdictions in which the character and location of the assets
owned by it or the nature of the business transacted by it requires
qualification.  The execution and delivery of this Agreement does not, and the
consummation of the Transactions in accordance with the terms hereof will not,
violate any provision of InvestCo’s organizational documents.  InvestCo has
taken all action required by laws, its articles of incorporation, certificate of
business registration, or otherwise to authorize the execution and delivery of
this Agreement. InvestCo has full power, authority, and legal right and has
taken or will take all action required by law, its Certificate of Incorporation,
and otherwise to consummate the Transactions.  InvestCo is a corporation in good
standing under the laws of the state of Florida and shall receive a certificate
of good standing from the Secretary of State of the State of Florida, dated as
of a date within ten days prior to the Closing Date certifying that InvestCo is
in good standing as a corporation in the State of Florida.




3.2

Capitalization.  InvestCo has a total of 101,625,000 issued and outstanding
shares of common stock, each of which is legally issued, fully paid, and
non-assessable.  All such shares of InvestCo Common Stock are held of record by
the InvestCo Shareholders.  InvestCo has no other capital stock, warrants,
options, or other securities convertible into shares of InvestCo capital stock,
outstanding other than the InvestCo Common Stock.




3.3

Information.  The information concerning InvestCo set forth in this Agreement
and the schedules hereto is and will be complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading as of the date hereof
and as of the Closing Date.




3.4

Litigation and Proceedings.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of InvestCo, threatened by or
against InvestCo, or affecting InvestCo, or its properties, at law or in equity,
before any court or other governmental agency or instrumentality, domestic or
foreign, or before any arbitrator of any kind.




3.5

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the Transactions will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which InvestCo is a party or to which any of its properties or operations are
subject.




3.6

Compliance With Laws and Regulations.  To the best of its knowledge, InvestCo
has complied with all applicable statutes and regulations of any Federal, state,
or other applicable governmental entity or agency thereof, except to the extent
that noncompliance would not materially and adversely affect the business,
operations, financial condition, or prospects of InvestCo or except to the
extent that noncompliance would not result in the incurrence of any material
liability.

3.7

Approval of Agreement.  The board of directors of InvestCo (the “InvestCo
Board”) has authorized the execution and delivery of this Agreement by InvestCo
and has approved the Transactions.  Copies of said consent resolutions are
attached hereto as Schedule 3.7.




3.8

Title and Related Matters.  InvestCo has good and marketable title to all of its
properties, interest in properties, and assets, real and personal, (except
properties, interest in properties, and assets sold or otherwise disposed of in
the ordinary course of business), free and clear of all liens, pledges, charges,
or encumbrances except.











Page 7 of 12




--------------------------------------------------------------------------------

3.9

Brokers.  InvestCo has not entered into any contract with any person, firm or
other entity that would obligate InvestCo or InvestCo to pay any commission,
brokerage or finders’ fee in connection with the Transactions.




3.10

Full Disclosure.  There is no fact actually known to InvestCo that would
reasonably be expected to materially and adversely affect the ability of
InvestCo to perform its obligations pursuant to this Agreement.




ARTICLE IV

INDEMNIFICATION




4.1

Indemnification.




(a)

Green Planet hereby agrees to indemnify InvestCo and each of its officers and
directors against any loss, liability, claim, damage, or expense (including, but
not limited to, any and all expense whatsoever reasonably incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever), to which it or they may become subject
arising out of or based upon any breach by Green Planet of any of its
representations, warranties, or covenants as set forth in this Agreement.




(b)

InvestCo hereby agrees to indemnify the Green Planet Shareholders, Green Planet,
and each of its officers and directors from and against any loss, liability,
claim, damage, or expense (including, but not limited to, any and all expense
whatsoever reasonably incurred in investigating, preparing, or defending against
any litigation, commenced or threatened, or any claim whatsoever), to which it
or they may become subject arising out of or based on breach by InvestCo of any
of its representations, warranties, or covenants as set forth in this Agreement.




ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF INVESTCO




The obligations of InvestCo under this Agreement are subject to the
satisfaction, at or before the Closing, of the following conditions:




5.1

Performance.  The representations and warranties made by Green Planet in this
Agreement were true when made and shall be true as of the Closing Date (except
for changes therein permitted by this Agreement) with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date, and Green Planet shall have performed and complied with all covenants and
conditions required by this Agreement to be performed or complied with by Green
Planet prior to or at the Closing.




5.2

Officer’s Certificate.  InvestCo shall have been furnished with a certificate
dated the Closing Date and signed by a duly authorized officer of Green Planet
confirming that the conditions set forth in Section 5.1 have been satisfied.




5.3

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the business, operations, financial
condition, or prospects of Green Planet, nor shall any event have occurred
which, with the lapse of time or the giving of notice, may cause or create any
material adverse change in the business, operations, financial condition, or
prospects of Green Planet.




5.4

Good Standing.  InvestCo shall have received a certificate of good standing from
the








Page 8 of 12




--------------------------------------------------------------------------------

Secretary of State of the State of Delaware, dated as of a date within ten days
prior to the Closing Date certifying that Green Planet is in good standing as a
corporation in the State of Delaware.







5.5

Other Items.




(a)

InvestCo shall have received such further documents, certificates, or
instruments relating to the Transactions as InvestCo may reasonably request.




(b)

InvestCo shall have completed, and shall be satisfied with, in its sole
discretion, its due diligence review of Green Planet.




(c)

The Transactions shall have been approved by the Green Planet Board of Directors
and the Green Planet Shareholders.




(d)

Any necessary third-party consents shall be obtained prior to Closing.




ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF GREEN PLANET




The obligations of Green Planet under this Agreement are subject to the
satisfaction, at or before the Closing, of the following conditions:




6.1

Accuracy of Representations; Performance.  The representations and warranties
made by InvestCo in this Agreement were true when made and shall be true as of
the Closing Date (except for changes therein permitted by this Agreement) with
the same force and effect as if such representations and warranties were made at
and as of the Closing Date, and InvestCo shall have performed and complied with
all covenants and conditions required by this Agreement to be performed or
complied with by InvestCo prior to or at the Closing.




6.2

Officer’s Certificate.  Green Planet shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
InvestCo confirming that the conditions set forth in Section 6.1 have been
satisfied.




6.3

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the business, operations, financial
condition, or prospects of InvestCo nor shall any event have occurred which,
with the lapse of time or the giving of notice, may cause or create any material
adverse change in the business, operations, financial condition, or prospects of
InvestCo.




6.4

Good Standing.  Green Planet shall have received a certificate of good standing
from the Secretary of State of the State of Nevada, dated as of a date within
ten days prior to the Closing Date certifying that InvestCo is in good standing
as a corporation in the State of Nevada.




6.5

Other Items.




(a)

Green Planet shall have completed, and shall be satisfied with, in its sole
discretion, its due diligence review of InvestCo.




(b)

The Transactions shall have been approved by InvestCo's Board of Directors and
shareholders.











Page 9 of 12




--------------------------------------------------------------------------------













ARTICLE VII

TERMINATION




7.1

Termination.  (a)

This Agreement may be terminated by either the Green Planet Board or InvestCo's
Board at any time prior to the Closing Date if: (i) there shall be any actual or
threatened action or proceeding before any court or any governmental body which
shall seek to restrain, prohibit, or invalidate the Transactions and which, in
the judgment of such Board of Directors, made in good faith and based on the
advice of its legal counsel, makes it inadvisable to proceed with the exchange
contemplated by this Agreement; or (ii) any of the Transactions are disapproved
by any regulatory authority whose approval is required to consummate such
Transactions or in the judgment of such Board of Directors, made in good faith
and based on the advice of counsel, there is substantial likelihood that any
such approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the exchange. In the event of termination pursuant to this paragraph (a) of
Section 7.1, no obligation, right, or liability shall arise hereunder.




(b)

This Agreement may be terminated at any time prior to the Closing by action of
InvestCo's Board if Green Planet shall fail to comply in any material respect
with any of its covenants or agreements contained in this Agreement or if any of
the representations or warranties of Green Planet contained herein shall be
inaccurate in any material respect, and, in either case if such failure is
reasonably subject to cure, it remains uncured for seven days after notice of
such failure is provided to Green Planet. If this Agreement is terminated
pursuant to this paragraph (b) of Section 7.1, this Agreement shall be of no
further force or effect, and no obligation, right, or liability shall arise
hereunder.




(c)

This Agreement may be terminated at any time prior to the Closing by action of
the Green Planet Board if InvestCo shall fail to comply in any material respect
with any of its covenants or agreements contained in this Agreement or if any of
the representations or warranties of InvestCo contained herein shall be
inaccurate in any material respect, and, in either case if such failure is
reasonably subject to cure, it remains uncured for seven days after notice of
such failure is provided to InvestCo.  If this Agreement is terminated pursuant
to this paragraph (c) of Section 7.1, this Agreement shall be of no further
force or effect, and no obligation, right, or liability shall arise hereunder.




ARTICLE VIII

MISCELLANEOUS




8.1

Governing Law.  This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the State of Florida, without regard to
its choice of law principles.




8.2

Notices.  Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered to it or sent by registered
mail or certified mail, postage prepaid, or by prepaid telegram and any such
notice or communication shall be deemed to have been given as of the date so
delivered, mailed, or telegraphed.




8.3

Expenses.  Except as otherwise set forth herein, each Party shall bear its own
costs and expenses associated with the Transactions contemplated by this
Agreement.




8.4

Schedules; Knowledge.  Each Party is presumed to have full knowledge of all
information set forth in the other Party’s schedules delivered pursuant to this
Agreement.








Page 10 of 12




--------------------------------------------------------------------------------




8.5

Third Party Beneficiaries.  This contract is solely between InvestCo and Green
Planet and, except as specifically provided, no director, officer, stockholder,
employee, agent, independent contractor, or any other person or entity shall be
deemed to be a third party beneficiary of this Agreement.




8.6

Entire Agreement.  This Agreement represents the entire agreement between the
Parties relating to the Transaction. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.




8.7

Survival.  The representations and warranties of the respective Parties shall
survive the Closing Date and the consummation of the Transactions.




8.8

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




8.9

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and may be enforced concurrently herewith, and no waiver by any Party of
the performance of any obligation by the other shall be construed as a waiver of
the same or any other default then, theretofore, or thereafter occurring or
existing. At any time prior to the Closing Date, this Agreement may be amended
by a writing signed by all Parties hereto, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance hereof may be extended by a writing signed by the Party
or Parties for whose benefit the provision is intended.




8.10

Further Assurances.  Each Party to this Agreement shall take all such actions
reasonably necessary to effectuate the terms and conditions of this Agreement
and the Transactions set forth herein.




8.11

Assignment.  Subject to any provisions herein to the contrary, this Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
respective legal representatives, successors and assigns; provided, however,
that no Party may assign this Agreement without the prior written consent of the
other Parties.




8.12

Severability.  In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice
or disturb the validity of the remainder of this Agreement, which shall remain
in full force and effect, enforceable in accordance with its terms.




[SIGNATURES ON FOLLOWING PAGE]








Page 11 of 12




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above-written.




 

 

ONE HOLDINGS, CORP.

 

 

 

 

   

   

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

GREEN PLANET BIIOENGINEERING CO., LTD.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 











Page 12 of 12


